Name: 2002/819/EC: Commission Decision of 18 October 2002 amending Decision 98/569/EC laying down special conditions governing imports of live bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Tunisia, and Decision 98/570/EC laying down special conditions governing imports of fishery and aquaculture products originating in Tunisia (Text with EEA relevance) (notified under document number C(2002) 3906)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  international trade;  Africa;  tariff policy;  trade;  agricultural policy
 Date Published: 2002-10-19

 Avis juridique important|32002D08192002/819/EC: Commission Decision of 18 October 2002 amending Decision 98/569/EC laying down special conditions governing imports of live bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Tunisia, and Decision 98/570/EC laying down special conditions governing imports of fishery and aquaculture products originating in Tunisia (Text with EEA relevance) (notified under document number C(2002) 3906) Official Journal L 281 , 19/10/2002 P. 0018 - 0023Commission Decisionof 18 October 2002amending Decision 98/569/EC laying down special conditions governing imports of live bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Tunisia, and Decision 98/570/EC laying down special conditions governing imports of fishery and aquaculture products originating in Tunisia(notified under document number C(2002) 3906)(Text with EEA relevance)(2002/819/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/492/EEC of 15 July 1991 laying down the health conditions for the production and the placing on the market of live bivalve molluscs(1), as last amended by the Directive 97/79/EC(2), and in particular Article 9(4) thereof,Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products(3), as last amended by the Directive 97/79/EC, and in particular Article 11(5) thereof,Whereas:(1) Commission Decision 98/569/EC of 6 October 1998 laying down special conditions governing imports of live bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Tunisia(4), states that the "direction gÃ ©nÃ ©rale de la santÃ © animale (DGSA) du ministÃ ¨re de l'agriculture" is to be the competent authority in Tunisia for verifying and certifying compliance of live bivalve molluscs, echinoderms, tunicates and marine gastropods with the requirements of Directive 91/492/EEC.(2) Commission Decision 98/570/EC of 7 October 1998 laying down special conditions governing imports of fishery and aquaculture products originating in Tunisia(5), as last amended by Decision 1999/135/EC(6), states that the "direction gÃ ©nÃ ©rale de la santÃ © animale (DGSA) du ministÃ ¨re de l'agriculture" is to be the competent authority in Tunisia for verifying and certifying compliance of fishery and aquaculture products with the requirements of Directive 91/493/EEC.(3) Following a restructuring of the Tunisian administration, the competent authority for verifying and certifying compliance of fishery and aquaculture products and bivalve molluscs, echinoderms, tunicates and marine gastropods has changed to the "direction gÃ ©nÃ ©rale des services vÃ ©tÃ ©rinaires (DGSV)". This new authority is capable of effectively verifying the application of the laws in force.(4) The wording of Decisions 98/569/EC and 98/570/EC should be aligned on the wording of more recently adopted Commission decisions, laying down special conditions governing imports of bivalve molluscs, echinoderms, tunicates, marine gastropods, fishery and aquaculture products originating in certain third countries.(5) Decisions 98/569/EC and 98/570/EC should therefore be amended accordingly.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Commission Decision 98/569/EC is modified as follows:1. Article 1 is replaced by the following: "Article 1The 'direction gÃ ©nÃ ©rale des services vÃ ©tÃ ©rinaires (DGSV)' shall be the competent authority in Tunisia for verifying and certifying compliance of live bivalve molluscs, echinoderms, tunicates and marine gastropods with the requirements of Directive 91/492/EEC.".2. Article 2 is replaced by the following: "Article 21. Live bivalve molluscs, echinoderms, tunicates and marine gastropods imported into the Community from Tunisia shall meet the conditions set out in paragraphs 2, 3, 4 and 5.2. Each consignment shall be accompanied by a numbered original health certificate, duly completed, signed, dated and comprising a single sheet in accordance with the model in Annex A.3. The products must originate in the authorised production areas listed in Annex B.4. They must be packed in sealed packages in an approved dispatch centre listed in Annex C.5. Each package must bear an indelible health mark containing at least the following information:- country of dispatch: TUNISIA,- the species (common and scientific names),- the identification of the production area and the dispatch centre by their approval number,- the date of packing, comprising at least the day and the month."3. In Article 3 paragraph 2 is replaced by the following: "2. Certificates must bear the name, capacity and signature of the representative of the DGSV."4. Annex A is replaced by Annex I to this Decision.Article 2Commission Decision 98/570/EC is modified as follows:1. Article 1 is replaced by the following: "Article 1The 'direction gÃ ©nÃ ©rale des services vÃ ©tÃ ©rinaires (DGSV)' shall be the competent authority in Tunisia for verifying and certifying compliance of fishery and aquaculture products with the requirements of Directive 91/493/EEC."2. Article 2 is replaced by the following: "Article 21. Fishery products imported into the Community from Tunisia shall meet the conditions set out in paragraphs 2, 3 and 4.2. Each consignment shall be accompanied by a numbered original health certificate, duly completed, signed, dated and comprising a single sheet in accordance with the model in Annex I.3. The products shall come from approved establishments, factory vessels or cold stores or from registered freezer vessels listed in Annex II.4. Except in the case of frozen fishery products in bulk and intended for the manufacture of preserved foods, all packages shall bear the word 'TUNISIA' and the approval/registration number of the establishment, factory vessel, cold store or freezer vessel of origin in indelible letters."3. Article 3(2) is replaced by the following: "2. Certificates must bear the name, capacity and signature of the representative of the DGSV and the latter's official stamp in a colour different from that of other endorsements."4. Annex A is replaced by the Annex II to this Decision.Article 3This Decision shall apply from 3 December 2002.Article 4This Decision is addressed to the Member States.Done at Brussels, 18 October 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 1.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 268, 24.9.1991, p. 15.(4) OJ L 277, 14.10.1998, p. 31.(5) OJ L 277, 14.10.1998, p. 36.(6) OJ L 44, 18.2.1999, p. 58.ANNEX I"ANNEX A>PIC FILE= "L_2002281EN.002003.TIF">>PIC FILE= "L_2002281EN.002101.TIF">"ANNEX II"ANNEX A>PIC FILE= "L_2002281EN.002203.TIF">>PIC FILE= "L_2002281EN.002301.TIF">"